IN TI'IE UNITED STATES DISTRICT COURT
FOR THE SOUTI-IERN DISTRICT OF OHIO
WESTERN DI.'VISION AT DAYTON

'I`ORACE D. WEAVER,

 

 

Petitioner, : Case No. 3:18-cv-393
- vs - District Judge Walter H. Rice
Magistcate Judge Michael R. Merz:
Tl`M SHOOP, Warden,
Chillicothe Correctional Institution
Respondent.
RECOMMITTAL ORDER

 

This case is before the Court on Petitioner’s Objections (ECF No. 7) to the Magistrate

Judge’s Report and Recornrnendations (ECF No. .

The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingiy, pursuant

to Fed. R. Civ. P. 72(b)(3 ), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis

March ;~)_, 2019.

 

 

Walter H. Rice

United States District .ludge

